         Case 2:12-cv-00859-LMA Document 1280 Filed 06/10/20 Page 1 of 7



MINUTE ENTRY
AFRICK, J.
JUNE 10, 2020
JS-10 00:30

                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

LASHAWN JONES, ET AL.                                                CIVIL ACTION

VERSUS                                                                     No. 12-859

MARLIN GUSMAN, ET AL.                                                    SECTION I

                                       ORDER

         The Court held a status conference on June 10, 2020 to discuss the joint

motion 1 filed by the plaintiffs and the U.S. Department of Justice (“DOJ”) for an

extension of time to respond to Orleans Parish Sheriff Marlin Gusman’s (“Sheriff”)

motion 2 to terminate the Consent Judgment and to terminate the stipulated order for

appointment of the Independent Jail Compliance Director.

         Counsel for the Sheriff has advised the Court that the Sheriff has agreed to

bifurcate the Sheriff’s motion and that the motion to terminate the Consent

Judgment may be dismissed without prejudice, reserving the Sheriff’s right to re-urge

the motion at a later date. The DOJ and counsel for the plaintiffs will file a response

to the motion to terminate the stipulated order for appointment of the Independent

Jail Compliance Director by July 13, 2020.




1   R. Doc. No. 1277.
2   R. Doc. No. 1274.


                                           1
         Case 2:12-cv-00859-LMA Document 1280 Filed 06/10/20 Page 2 of 7



         At the conference, the Court advised the City of New Orleans (“City”) that it

just recently learned that, on June 5, 2020, the City ordered the architect working on

the design of Phase III of the Orleans Justice Center to terminate design work. The

Court was not notified by the City in advance that it planned to issue the stop work

order, nor was the Court advised by the City after it issued its directive to the

architect. When confronted by the U.S. Magistrate Judge with this information at the

status conference, the City Attorney confirmed that the City had, in fact, unilaterally

stopped work on Phase III without advance notice to the Court.

         The City’s conduct violates this Court’s previous orders and the agreement of

the parties. In fact, less than one week before the City issued its stop work order with

respect to the design of Phase III, the City advised the Court in its most recent 30-

day report that “[a]s ordered by the Court, Phase III design work remains ongoing . .

. .” 3

         The Court is at a loss to understand what led the City, after years of

discussions, negotiated agreements of the parties, and orders by this Court

addressing deficiencies in the treatment of inmates with serious medical and mental

health issues, to take the position that it could unilaterally cease complying with this

Court’s previous orders—specifically, the March 18, 2019 order. 4 If the City now



3   R. Doc. 1276, at 1.
4   R. Doc. 1227. The March 18, 2019 order stated:

         In a January 25, 2019 order issued by this Court, the Court emphasized:

         The situation facing prisoners with mental health needs—both the male prisoners at
         [Elayn Hunt Correctional Center] and the female prisoners at the [Orleans Justice
         Center]—is dire: with Hunt no longer available as of October 2019, there is no plan in


                                                   2
        Case 2:12-cv-00859-LMA Document 1280 Filed 06/10/20 Page 3 of 7




       place regarding housing and treatment for male prisoners with significant mental
       health needs. Equally as troubling is the fact that there simply is no facility to
       address the needs of female prisoners with significant mental health issues. Despite
       repeated assurances from the City [of New Orleans], little progress has been made.
       As the Court advised the parties, action must be taken on an emergency basis to
       avert a crisis.

       During the conference, the Court also emphasized the importance of a permanent
       solution designed to provide constitutionally mandated mental health treatment for
       all OJC prisoners. The Court reminded the City that all plans are subject to review
       by the monitors and, ultimately, the Court.

        In the above-mentioned order, the Court mandated that “the City of New Orleans, in
collaboration with the Independent Jail Compliance Director Darnley Hodge, Sr. and after
consultation with the monitors, shall submit by February 25, 2019 a specific written proposal
regarding a short-term solution” to the problem of incarcerating prisoners with significant mental
health issues.

        On February 25, 2019 the City of New Orleans (the “City”) submitted a plan intended to
address the Court’s concerns (the “Short-Term Plan”). The Short-Term Plan calls for the renovation
of two buildings at the Temporary Detention Center (the “TDC”) (four building units) for use as a
temporary facility to house 39 male inmates and 26 to 30 female inmates with serious health issues.
The City’s response also referenced detailed plans by GraceHebert Architects and advised that its
plan was submitted “in collaboration with Director Hodge and [the Orleans Parish Sheriff’s Office],
and after consultation with the monitor.”

        There being no feasible alternative presented by the parties, and time being of the essence
with respect to what the Court considers a dire and exigent situation regarding the housing and
treatment of mentally ill prisoners in the custody of Orleans Parish,

        IT IS ORDERED that the City immediately initiate the planning, design, procurement, and
renovation of the temporary accommodations described in its Short-Term Plan and the attachments
thereto. The Court expects the project to be completed on or near the deadline set forth in the City’s
Short-Term Plan.

        IT IS FURTHER ORDERED that the City and the Orleans Parish Sheriff’s Office are
directed to continue the programming phase of Phase III.

        IT IS FURTHER ORDERED that the parties are to work collaboratively to design and
build a facility that provides for the constitutional treatment of the special populations discussed
herein without undue delay, expense or waste. The parties may seek the assistance of United States
Magistrate Judge Michael North in that regard.

        IT IS FURTHER ORDERED that, beginning on April 18, 2019 and continuing every thirty
(30) calendar days thereafter, the City shall timely submit a written statement to this Court
advising it of the progress of the TDC renovation as well as any change in the projected date set
forth in the City’s response to the Court’s January 25, 2019 order. The written statement shall also
advise the Court of the City’s progress toward construction of Phase III.


                                                  3
          Case 2:12-cv-00859-LMA Document 1280 Filed 06/10/20 Page 4 of 7



advocates that the current design for the new facility is not prudent under current

circumstances, it should raise that concern in a motion requesting relief from the

Court. The Court would then request the respective positions of the other parties to

this litigation. What the City and the City Attorney should not have done was

unilaterally cease complying with this Court’s prior orders. That is simply not a

decision the City is empowered to make.

         Notwithstanding this Court’s disappointment with the City and, specifically,

the City Attorney, (who seems unwilling to acknowledge the obvious problem with

the City’s conduct here), the Court made clear at the status conference its expectation

that, despite the City’s imprudent and unilateral decision to stop work on the design

of Phase III, that work shall continue until the Court orders otherwise. It should not

be necessary for the Court to reiterate that which it has already ordered; once is

enough.

         The Court is not insensitive to the City’s arguments set forth in its updated

status report. However, the Court is also not insensitive to the plight of Orleans

Parish inmates, especially women, who for years have been denied their right to

constitutional medical and mental health care. The City has previously stated that it

“recognizes the need and urgency to meet the requirements of the Consent

Judgment,” and that it was “actively working” with the Compliance Director, the

Sheriff, and the monitors “to program, design, and construct a Phase III project.”5

The Court expects the City to abide by the Consent Judgment.



5   R. Doc. No. 1222, at 1, 4.


                                           4
        Case 2:12-cv-00859-LMA Document 1280 Filed 06/10/20 Page 5 of 7



        The Court, having reviewed the City’s updated status report, notes the position

of the City Attorney that the City has now been “required” to request that the

architect suspend Phase III construction design work. 6 In reality, the City did so of

its own volition. It may very well be “imperative” that, as the City asserts, the City

must now address its concerns with respect to proceeding with the ongoing design.7

The City is welcome to explain those concerns to the Court and request relief.

However, the City is not free to unilaterally terminate the ongoing Phase III design

work. The City must understand the difference.

        It is unfortunate to note that in its updated status report, the City Attorney

states that the City has fully complied with the Court’s previous orders over the past

fourteen months, “even to the City’s overall detriment.” 8 First, this Court’s present

issue with the City is confined to the City’s unilateral decision to terminate design

work on Phase III, not with the City’s compliance with previous orders or with the

City’s conduct leading up to its recent ill-considered decision. Second, and foremost,

such an inappropriate choice of words by the City Attorney in the updated status

report warrants a change of perspective by the City. Operating a constitutional jail

and incarcerating fellow citizens in a constitutional manner can never be to the City’s

detriment. To the contrary, it is to the City’s benefit, and the City must understand

that.




6 R. Doc. No. 1279, at 2.
7 Id. at 3.
8 Id. at 1.



                                           5
          Case 2:12-cv-00859-LMA Document 1280 Filed 06/10/20 Page 6 of 7



         Finally, the Court makes one last observation. In the last paragraph of its

updated status report, the City Attorney, in bold, admonishes the Court that

continuing design work will be “a waste of taxpayer dollars.” 9 Since the filing of the

complaint in this case, the Court has worked diligently with the Sheriff, the City, the

DOJ, the plaintiffs, and the monitors to guard against financial waste and to use

taxpayer dollars in a respectful way. Many hours have been spent focusing on the

Sheriff’s annual budgets so that the City was able to evaluate those budget requests

in an informed and meaningful way.

         The City’s position that a design change is now needed may ultimately be

correct. However, that is not for the City, alone, to decide. There are other parties to

this litigation who must be heard. So the City need not and should not admonish this

Court in bold type about the Court’s responsibility to the taxpayers. The City would

be better served, and its arguments would be better received, if the City would

respectfully listen and not holler.

         Accordingly,

         IT IS ORDERED that the U.S. Department of Justice and counsel for the

plaintiffs shall respond to Sheriff Marlin Gusman’s motion to terminate the

stipulated order for appointment of the Independent Jail Compliance Director on or

before JULY 13, 2020.




9   Id. at 5.


                                           6
       Case 2:12-cv-00859-LMA Document 1280 Filed 06/10/20 Page 7 of 7



      IT IS FURTHER ORDERED that Sheriff Marlin Gusman’s motion to

terminate the Consent Judgment is DISMISSED WITHOUT PREJUDICE,

reserving Sheriff Marlin Gusman’s right to re-urge such motion at a later date.

      New Orleans, Louisiana, June 11, 2020.



                                         _______________________________________
                                                   LANCE M. AFRICK
                                         UNITED STATES DISTRICT JUDGE




                                         7
